bmc software inc petitioner v commissioner of internal revenue respondent docket no filed date r determined that royalty payments from p to its controlled_foreign_corporation cfc were not arm’s length under sec_482 p and r then entered into a closing_agreement under sec_7121 making primary adjustments regarding the royalty payments the primary adjustments increased p’s income and required p to conform its accounts with secondary adjustments p accomplished the secondary adjustments by electing to establish accounts_receivable under revproc_99_32 1999_2_cb_296 rather than treat the secondary adjust- ments as deemed capital contributions p had previously repa- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie bmc software inc v commissioner triated funds from its cfc in transactions unrelated to the royalty payments or adjustments p claimed a corresponding one-time dividends received deduction under sec_965 the deduction was subject_to certain limitations including a reduction for an increased related_party indebtedness between p and its cfc p claimed the deduction before agreeing to the primary adjustments or establishing the accounts_receivable r determined that the accounts_receivable that were deemed established during the testing_period constituted an increase in related_party indebtedness and disallowed a corresponding amount of the deduction r issued a deficiency_notice p filed a petition for redetermination p contends that the reduction for related_party indebtedness applies only to transactions intended to finance dividends p also asserts that the parties agreed in a closing_agreement that p avoids any federal_income_tax consequences from establishing the accounts_receivable p also contends that the accounts_receivable do not constitute related_party indebtedness held the related_party debt rule under sec_965 does not apply only to increased indebtedness resulting from intentionally abusive transactions held further the election under revproc_99_32 supra allows p to avoid the federal_income_tax con- sequences of a deemed capital_contribution the repayment is treated as a return of principal and interest for all federal_income_tax purposes held further the accounts_receivable are deemed established during the testing_period and qualify as increased related_party indebtedness george matthew gerachis christine l vaughn and lina g dimachkieh for petitioner daniel l timmons for respondent kroupa judge respondent determined a dollar_figure million deficiency in petitioner’s federal_income_tax resulting from his interpretation of sec_965 sec_2 a one-time dividends received deduction for a u s_corporation the amount quali- fying for the dividends received deduction is reduced by increased related_party indebtedness under sec_965 sometimes related_party debt rule we must decide for the first time whether an account receivable established under revproc_99_32 1999_2_cb_296 may constitute increased related_party indebtedness for purposes of the related_party debt rule we hold that it may all amounts are rounded to the nearest million dollars all section references are to the internal_revenue_code for the years at issue unless otherwise indicated verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie united_states tax_court reports findings_of_fact the parties have stipulated some facts we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioner’s principal_place_of_business was houston texas when it filed the petition i petitioner and related entities petitioner is a u s_corporation that develops and licenses computer_software petitioner is the common parent of a group of subsidiaries that joined in the filing of a consoli- dated federal_income_tax return for the taxable_year ended date petitioner is also the parent of non-consoli- dated foreign affiliates petitioner’s wholly-owned bmc soft- ware european holding bseh was a controlled_foreign_corporation cfc under sec_957 ii transfer_pricing dispute petitioner and bseh collaboratively developed software two cost-sharing agreements csas governed that relation- ship under the csas they co-owned the software and each held exclusive distribution rights for certain territories peti- tioner terminated the csas by agreement in and took sole ownership of the software petitioner agreed to pay future royalties to bseh and licensed to bseh the software for distribution petitioner paid bseh royalties required under the csas for through respondent examined the federal_income_tax returns peti- tioner filed for through respondent concluded that the royalty payments between petitioner and bseh were not arm’s length petitioner and respondent entered into a closing_agreement in increasing petitioner’s income transfer_pricing closing_agreement by dollar_figure million for dollar_figure million for dollar_figure million for and dollar_figure million for collectively primary adjustments these primary adjustments represented net reductions in royaltie sec_3 bseh indirectly owned of issued and outstanding shares of bmc software europe an irish corporation and directly owned of bmc software mauritius a mauritius corporation each has been treated as an entity disregarded by bseh for federal_income_tax purposes for the pur- poses of this matter we will treat these entities as one and refer only to bseh verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie bmc software inc v commissioner petitioner paid bseh respondent executed the transfer closing_agreement on date the primary adjustments required petitioner to make sec- ondary adjustments to conform its accounts those secondary adjustments would have been treated as deemed capital con- tributions from petitioner to bseh except that petitioner elected to establish accounts_receivable under revproc_99_32 supra for repayment to that end petitioner and respondent entered into another closing_agreement accounts_receivable closing_agreement that established for federal_income_tax purposes interest-bearing accounts_receivable from bseh to petitioner respondent executed the accounts_receivable closing_agreement also on date the amounts of the accounts_receivable corresponded to the amounts of the primary adjustments including an account receivable for dollar_figure million deemed established on date and another for dollar_figure million deemed established on date the accounts_receivable bore interest at the applicable_federal_rate the interest was deductible from bseh’s tax- able income and includible in petitioner’s taxable_income the parties agreed as follows bseh will pay the account receivable including interest thereon by intercompany payment such payment will be free of the federal_income_tax consequences of the secondary adjustments that would otherwise result from the primary_adjustment provided the payment of the bal- ance of the account after taking into consideration any prepayment pursuant to section dollar_figure of revproc_99_32 is made within days after execution of this closing_agreement on behalf of the commissioner bseh paid the principal and the interest owed within days of the accounts_receivable closing agreement’s becoming effective iii petitioner’s repatriation and one-time dividends received deduction petitioner repatriated from bseh dollar_figure million invested outside the u s through a series of transactions between date and date petitioner filed a form_1120 u s_corporation income_tax return for peti- tioner claimed dollar_figure million repatriated dividends as quali- fying for the one-time dividends received deduction under verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie united_states tax_court reports sec_965 on form_8895 one-time dividends received deduction for certain cash dividends from controlled for- eign corporations petitioner reported its cfc did not have increased indebtedness to petitioner or a related_party between the close of the taxable_year date and the close of date testing_period respondent determined that dollar_figure million of the repatriated dividends was ineligible for the dividends received deduction respondent concluded that the accounts_receivable that were deemed established during the testing_period constituted increased related_party indebtedness the remaining repatri- ated dividends qualified for deduction under sec_965 respondent issued the deficiency_notice for and peti- tioner timely filed the petition opinion we must decide whether accounts_receivable that were deemed established by a closing_agreement under revproc_99_32 supra constitute increased related_party indebtedness for purposes of sec_965 respondent concedes that peti- tioner did not establish the accounts_receivable to fund the repatriated dividend thus if the related_party debt rule applies only to abusive transactions as petitioner contends then respondent incorrectly determined the deficiency we consequently will consider the related_party debt rule and whether an account receivable established under revproc_99_32 supra may constitute increased related_party indebt- edness we then consider whether the parties agreed in the accounts_receivable closing_agreement that repayment of the accounts_receivable was free from further federal_income_tax consequences finally we consider whether the accounts_receivable that were deemed established during the testing_period are taken into account when determining related_party indebtedness the testing_period with respect to petitioner is the period between date and date because petitioner made the election for the tax_year ending date as discussed below the testing_period is relevant because the amount of dividends eligible for deduction under sec_965 is reduced by increased indebtedness between the close of the taxable_year for which the election is in effect and date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie bmc software inc v commissioner i dividends received deduction we turn to whether petitioner’s cfc had increased related_party indebtedness as that term is intended in sec_965 petitioner asserts that the related_party debt rule applies only where the u s shareholder intentionally finances the dividend through an abusive transaction peti- tioner further argues that the accounts_receivable cannot constitute indebtedness as that term is intended in sec_965 respondent on the other hand argues that the accounts_receivable constitute increased related_party indebt- edness because the related_party debt rule is not limited to intentionally abusive transactions consequently respondent and petitioner dispute whether accounts_receivable are within the scope of sec_965 for increased related_party indebtedness to resolve this we must analyze sec_965 a statutory interpretation principles our principal task when interpreting a statute is to ascertain and give effect to congress’ intent the statutory text is the most persuasive evidence of congressional intent 310_us_534 the plain language of a statute is ordinarily to be given effect unless to do so would produce an absurd or futile result or an unreasonable result that plainly con- flicts with legislative intent see 489_us_235 112_tc_247 we consider relevant legal authority and the statute’s purpose and context 546_us_481 we rely on legislative his- tory to ascertain congressional intent only if a statute is silent or ambiguous 481_us_454 miss poultry ass’n inc v madigan 992_f2d_1359 ndollar_figure 5th cir our initial inquiry is therefore whether the language of sec_965 is so plain as to permit only one reasonable interpretation to answer that question see eg 519_us_337 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie united_states tax_court reports b the related_party indebtedness reduction of sec_965 we now turn to sec_965 to interpret the dividends received deduction and the related_party debt rule a cor- poration that is a u s shareholder of a cfc may elect for one taxable_year an deduction with respect to certain cash dividends it receives from its cfc sec_965 the eligible amount is reduced by any increase in related_party indebtedness during the testing_period sec_965 the parties dispute whether congress meant the related_party debt rule to apply only to increased indebtedness resulting from intentionally abusive transactions the related_party debt rule provides in pertinent part that the amount of dividends which would be taken into account under subsection a shall be reduced by the excess if any of- a the amount of indebtedness of the controlled_foreign_corporation to any related_person as of the close of the taxable_year for which the election is in effect over b the amount of indebtedness of the controlled_foreign_corporation to any related_person as of the close of date sec_965 petitioner contends this paragraph incorporates an intent requirement we disagree increased related_party indebted- ness is calculated by determining the difference between the cfc’s amount of indebtedness from the testing period’s beginning and end the rule does not include an intent requirement congress did not provide any exceptions to this arithmetic formula petitioner points to flush language congress later added conferring authority to issue regulations to prevent trans- actions that avoid the statute’s purposes and exclude divi- dends attributable to a transfer between the u s_corporation and its cfc see gulf_opportunity_zone act of pub l the deduction is limited to cash dividends that the u s_corporation re- invested in the united_states sec_965 further the dividends in excess of dollar_figure million are eligible only if permanently invested outside the united_states sec_965 respondent does not dispute that the repatriated dividends satisfied the other requirements of sec_965 the repatriated dividends did not ex- ceed the amount of earnings reported on petitioner’s applicable_financial_statement to be permanently reinvested outside the united_states see sec_965 petitioner reinvested the repatriated dividends pursuant to a domestic reinvestment plan see sec_965 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie bmc software inc v commissioner no sec_403 sec_119 stat pincite petitioner argues that this grant of regulatory authority means con- gress intended sec_965 to prevent only intentionally abusive transactions petitioner also keys on a snippet from the joint_committee on taxation technical explanation to suggest that the related_party debt rule applies only in cases in which the transfer is part of an arrangement undertaken with a principal purpose of avoiding the purposes of the related_party debt rule see cong rec s14028 s14050- s14051 daily ed date we disagree with peti- tioner’s interpretation congress did not amend the operative language of sec_965 when it added the flush language nor do we inter- pret the grant of regulatory authority as circumscribing the scope of the related_party debt rule rather the flush lan- guage conferred on the secretary the discretion to promul- gate supplemental regulations a complete reading supports this conclusion the grant of regulatory authority supplements existing circular cash_flow principles to stop cash or property trans- actions that effectively fund the dividend id at s14050 circular cash flows by their nature create a net zero effect this result however does not mean that all circular cash_flow transactions are abusive thus supplemental regula- tions were to be aimed at preventing abusive circular trans- actions that would not register indebtedness under the arith- metic formula id this reading is supported by the report’s discussion of permissible circular transactions id congress therefore authorized regulations to distinguish between abu- sive and permissible circular transactions the flush language therefore does not muzzle the related_party debt rule by adding an intent requirement rather congress authorized regulations to supplement the related_party debt rule to address abusive circular transactions the grant of regulatory authority is ultimately irrelevant here because the adjustments and repayment differ from a cir- petitioner emphasizes the following statement it is anticipated that dividends would be treated as attributable to a related-party transfer of cash or other_property under this authority only in cases in which the transfer is part of an arrangement undertaken with a principal purpose of avoiding the purposes of the related-party debt rule_of code sec_965 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie united_states tax_court reports cular transaction thus the related_party debt rule does not have an intent requirement c indebtedness for purposes of sec_965 having determined that the related_party debt rule does not include an intent requirement we now address whether the accounts_receivable are indebtedness within the meaning of sec_965 petitioner contends that the accounts_receivable are not indebtedness in contrast respondent contends that we should interpret the term indebtedness under general federal_income_tax principles to do so would mean that the accounts_receivable are indebtedness we now consider the meaning of the term indebtedness as it is used in sec_965 the commissioner applied the same meaning as that term has under general federal_income_tax principles see notice_2005_38 sec a 2005_1_cb_1100 respondent contends that the term simply means debt we may consider dictionary definitions to under- stand the meaning that congress may have intended see eg 132_tc_55 applying dictionary definition of incurred for purposes of interpreting sec_6673 indebtedness is defined as t he condi- tion or state of owing money or s omething owed a debt black’s law dictionary 8th ed petitioner does not offer nor do we contemplate another reasonable interpretation in the related_party context of sec_965 and respondent’s definition is consistent with the term’s plain meaning we hold that the term indebtedness as it is used in sec_965 means the condition of owing money or being indebted we now consider whether an account receivable estab- lished under revproc_99_32 supra falls within that defini- tion the term account receivable is not defined in revproc_99_32 supra or the accounts_receivable closing agree- ment the revenue_procedure calls for the taxpayer to estab- lish an account receivable bearing an arm’s-length interest rate revproc_99_32 sec_1 c b pincite respondent determined that the and accounts_receivable in- creased the related_party indebtedness for the testing_period the parties agree that the relevant period is between date and date the close of the taxable_year for which the election was in effect verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie bmc software inc v commissioner the cfc must satisfy the account within days of the closing agreement’s becoming effective id sec_4 account receivable is defined as a n account reflecting a balance owed by the debtor black’s law dictionary peti- tioner observed those requirements and included only the interest payments as income the characteristics described under revproc_99_32 supra and petitioner’s treatment of the accounts_receivable are consistent with the dictionary definition we hold that accounts_receivable established under revproc_99_32 supra may constitute indebtedness for purposes of sec_965 d trade payables exception we next consider petitioner’s argument that the accounts_receivable even if indebtedness should nonetheless be exempt from sec_965 because they are trade payables see notice_2005_38 sec b notice_2005_64 sec 2005_2_cb_471 the trade payable exception excludes indebtedness that arises in the ordinary course of a business from sales leases licenses or the rendition of serv- ices provided to or for a cfc by a related_person from the related_party debt rule id the indebtedness must be actu- ally paid within days id if the accounts_receivable are trade payables then those amounts could not be increased related_party indebtedness if not then the accounts receiv- able could be increased related_party indebtedness respondent argues that the accounts_receivable are not trade payables because they were not established in the ordi- nary course of business or paid within days after the payables were created we agree the accounts_receivable were created after a sec_482 adjustment rather than resulting from ordinary business further the relevant accounts_receivable were paid more than a year after each was deemed established the trade payables exception does not apply the accounts_receivable therefore are increased indebtedness e related_party debt rule conclusion in sum the related_party debt rule does not have an intent requirement the accounts_receivable may be indebtedness verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie united_states tax_court reports ii the federal_income_tax consequences of the accounts_receivable we now consider the effect of the accounts_receivable closing_agreement provision that the payment would be free of the federal_income_tax consequences of the secondary adjustments that would otherwise result from the primary_adjustment petitioner contends that the accounts_receivable closing_agreement precludes any further federal_income_tax consequences resulting from the repayment the accounts_receivable therefore would be excluded when determining the amount of the dividend received deduction respondent con- tends that the accounts_receivable closing_agreement provi- sion allows petitioner to substitute the tax consequences of the debt secondary_adjustment for those of the deemed cap- ital contribution secondary adjustments put another way the accounts_receivable would be established for all federal_income_tax purposes with petitioner avoiding the con- sequences of the repayment for a deemed capital contribu- tion we agree with respondent the accounts_receivable stemmed from the primary adjust- ment agreed to in the transfer_pricing closing_agreement a primary_adjustment under sec_482 requires a secondary_adjustment to conform a taxpayer’s accounts sec_1 g income_tax regs a secondary_adjustment is typically treated as a dividend or a capital_contribution id thus peti- tioner was obligated to conform its accounts with secondary adjustments the regulations authorize in certain circumstances a tax- payer’s repayment of the allocated amount without further income_tax consequences id emphasis added and the commissioner promulgated revproc_99_32 supra for this purpose an eligible_taxpayer may transfer funds attrib- utable to a primary_adjustment via an account receivable sec_1_482-1 income_tax regs provides that a ppropriate adjustments must be made to conform a taxpayer’s ac- counts to reflect allocations made under sec_482 such adjustments may include the treatment of an allocated amount as a dividend or a capital_contribution as appropriate or in appropriate cases pursuant to such applicable revenue procedures as may be provided by the com- missioner repayment of the allocated amount without further in- come tax consequences verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie bmc software inc v commissioner without the federal_income_tax consequences of the sec- ondary adjustments that would otherwise result from the pri- mary adjustment revproc_99_32 sec_2 c b pincite the accounts_receivable closing_agreement tracked that language by providing that bseh’s payment to petitioner would be free of the federal_income_tax consequences of the secondary adjustments that would otherwise result from the primary_adjustment it also provided that it was deter- mined and agreed that the interest-bearing accounts receiv- able would be established for federal_income_tax purposes thus we must determine the effect of the accounts receiv- able closing_agreement on the repayment’s collateral con- sequences we previously concluded that an account receivable estab- lished under revproc_65_17 1965_1_cb_833 the prede- cessor to revproc_99_32 supra and after a sec_482 adjustment did not preclude all collateral federal_income_tax consequences see 69_tc_579 the taxpayer in schering was a u s cor- poration that established accounts_receivable by closing_agreement to be free of further federal_income_tax con- sequences id pincite the taxpayer’s cfc declared a dividend to satisfy the account receivable id pincite the rel- evant foreign tax authority treated the cfc’s payment as a dividend id pincite the taxpayer claimed a foreign_tax_credit under sec_901 for the foreign tax paid on the divi- dend attributable to the principal and interest id pincite the commissioner disallowed the credit claimed for the tax applied to the principal id the commissioner argued that the foreign_tax_credit was a tax consequence the closing_agreement precluded because the closing_agreement did not this provision states in whole that a bsent a united_states taxpayer’s election of treatment under this rev- enue procedure an adjustment under sec_482 the primary adjust- ment entails secondary adjustments to conform the taxpayer’s accounts to reflect the primary_adjustment these secondary adjustments may re- sult in adverse tax consequences to the taxpayer this revenue_procedure allows the united_states taxpayer to repatriate the cash at- tributable to a primary_adjustment via an account without the federal_income_tax consequences of the secondary adjustments that would other- wise result from the primary_adjustment rev_proc sec_2 1999_2_cb_296 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie united_states tax_court reports specifically provide that the taxpayer could claim the credit for the amount representing the adjustment id pincite we disagreed with the commissioner that the closing_agreement precluded all collateral consequences rather we concluded that the repayment was no longer considered a deemed_dividend for federal_income_tax purposes id pincite we reasoned that the applicable revenue_procedure and cor- responding closing_agreement were intended to allow the tax- free repatriation of money allocated to the taxpayer by sec_482 id pincite and indeed the taxpayer treated the repayment as a return of principal and excluded that amount from its income id pincite our holding in schering was predicated on two concepts first the closing_agreement characterized the payment for federal_income_tax purposes notwithstanding the foreign tax authority’s dividend treatment the commissioner and the taxpayer were bound to treat the payment as a return of principal for all federal_income_tax purposes and the repay- ment was no longer a dividend in short we did not permit inconsistent characterizations for federal_income_tax pur- poses second the closing_agreement determined that the tax- payer avoided the tax consequences of the secondary adjust- ments absent the election the collateral consequences would be determined by applying the characterization for all fed- eral income_tax purposes the closing_agreement did not pre- clude all tax consequences these principles apply to our interpretation of the accounts_receivable closing_agreement we find it significant that repayment not the accounts_receivable was free of con- sequences that would otherwise result from the primary_adjustment this indicates that the taxpayer avoids the con- sequences that would have resulted absent the election it is undisputed that the deemed capital_contribution from peti- tioner to bseh was a secondary_adjustment that would otherwise have resulted from the primary_adjustment the parties further agree that an eliminated federal_income_tax consequence of that secondary_adjustment included the tax- able dividend petitioner would have received upon cash pay- ment from bseh equal to the deemed capital_contribution such a secondary_adjustment would have been subject_to tax with the entire amount consequently included in petitioner’s verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie bmc software inc v commissioner income it is this adverse tax consequence that the election avoided petitioner also argues that revproc_99_32 supra sets forth procedures that are equitable and that the secondary accounts_receivable adjustments did not nor were intended to fund the repatriated dividends we agree that the proce- dures set forth in revproc_99_32 supra are equitable inasmuch as the taxpayer may avoid the tax consequences from deemed capital_contribution or dividend treatment see schering corp v commissioner t c pincite we disagree however that the election allows for inconsistent character- izations for federal tax purposes as previously discussed petitioner avoided the consequences of the potential sec- ondary adjustments by agreeing to establish accounts receiv- able for all federal_income_tax purposes we read the accounts_receivable closing_agreement to mean that petitioner’s election relieved it from the tax con- sequences that would have resulted absent the election fur- ther we hold that the accounts_receivable are deemed estab- lished for all federal tax purposes iii increased indebtedness in the testing_period we now address whether there was increased indebtedness during the testing_period because the accounts_receivable were deemed established after the testing_period petitioner reasons that the deductible amount should not be retro- actively reduced because the accounts_receivable were estab- lished after petitioner repatriated the funds respondent argues in contrast that the parties agreed that the accounts_receivable were deemed established during the testing_period and the amount of dividends eligible for the deduction should accordingly be reduced we agree with respondent the commissioner may enter into a written closing agree- ment with a taxpayer relating to the liability of the person for any taxable_period ending before or after the date of the agreement sec_7121 65_tc_351 sec_301_7121-1 proced admin regs a closing_agreement relating to a prior taxable_period may relate to one or more separate items affecting the tax_liability of the taxpayer sec_301_7121-1 proced admin regs some closing agreements decide only specific verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie united_states tax_court reports issues and bind the parties only as to those issues see 126_tc_195 97_tc_1 the accounts_receivable closing_agreement determined for all federal_income_tax purposes that petitioner would estab- lish interest-bearing accounts_receivable from bseh to peti- tioner it further provided that two of the accounts_receivable were deemed to have been established during the testing_period we therefore hold that the accounts_receivable qualify as indebtedness during the testing_period because petitioner and respondent agreed that they were established then iv conclusion we hold that the accounts_receivable constitute indebted- ness for the purposes of sec_965 we further hold that the accounts_receivable closing_agreement permits peti- tioner to avoid the federal_income_tax consequences that would otherwise have resulted absent establishing the accounts_receivable and does not preclude reducing the divi- dends received deduction under sec_965 we there- fore sustain respondent’s determination in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed here we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb bmcsof jamie
